Citation Nr: 1506992	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) on and after September 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD.  The RO assigned an initial disability rating of 10 percent, effective July 19, 2007, the day following the Veteran's discharge from the military.  The Veteran then perfected a timely appeal of the initial disability rating assigned.

A subsequent October 2008 rating decision from the RO in Jackson, Mississippi, continued the 10 percent rating in effect for the PTSD. The Jackson RO now has jurisdiction over the appeal.

In September 2011, the Veteran testified at a Board hearing held at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the claims file.

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

Upon remand, the AMC issued another rating decision in October 2012, which increased the disability rating for PTSD to 30 percent, effective February 27, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation. The Veteran continued to appeal, requesting higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the AMC issued another rating decision, which increased the disability rating for the service-connected PTSD to 50 percent disabling from July 19, 2007, to August 31, 2008, and then assigned a 30 percent rating from September 1, 2008.  The Veteran continued to appeal, requesting even higher ratings.  See AB, 6 Vet. App. at 38-39.

In April 2013, the Board continued the 50 percent rating for the period from July 19, 2007, through August 31, 2008, and increased the rating on and after September 1, 2008, to 50 percent.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court affirmed the portion of the April 2013 Board decision that found that a rating in excess of 50 percent was not warranted for the period from July 19, 2007, through August 31, 2008.  It vacated and remanded the portion of the rating decision that denied a rating in excess of 50 percent from September 1, 2008, and remanded the Veteran's claim to the Board for adjudication in compliance with the Memorandum Decision.  The claim has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 Memorandum Decision found that remand of the period from September 1, 2008, was necessary for the following reason:

Although the Board recounted many of the appellant's PTSD symptoms and found that she did not exhibit many of the listed symptoms, it did not determine whether the overall severity, frequency, and duration of the appellant's symptoms were comparable with the disability picture painted by the example symptoms listed in the criteria for a 70% rating.

The Court also found that the Board failed to provide adequate reasons and bases for its finding "that the appellant failed to meet the second prong of the test for a 70% disability rating-a requisite level of "occupational and social impairment," with 'deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.'"  The Court cited several pieces of evidence that the Board did not adequately consider, including that "the Board found that the appellant was in school full-time without discussing the appellant's testimony, in the context of describing the functional effects of her PTSD, that she stopped going to school because she was incapable of continuing and 'fully failed.'"  It also noted that the Board had used an incorrect standard in measuring impairment in the Veteran's ability to work, noting that "the Board focused on the fact that the appellant's PTSD did not prevent her from working altogether.  However, the regulatory standard for a 70% rating calls for a determination as to 'deficiencies' in employment, not incapacity to work, which is the standard for a 100% rating."  It further noted that "the Board failed to address the deficiency evidence in the area of work that it relied on to assign a 50% rating."  Furthermore, "with respect to assessing deficiency in social relationships, the Board failed to discuss the evidence of social isolation that it had recognized earlier."  [citations omitted]  

Before it may issue a decision addressing these deficiencies, the Board finds that a remand is necessary in order to obtain relevant private treatment records that were identified by the appellant at her February 2012 VA examination.  Specifically, the report of that examination notes that the Veteran "has been treated for PTSD by private psychiatrist since 2011."  Because these records pertain to treatment the Veteran has received for the disability at issue during the period that is covered by this appeal, the Board finds it necessary to remand in order to obtain these records.

In addition, on remand, any outstanding VA medical records must also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims folder.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain her private psychiatric records.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  While the Board is not directing that a VA examination be scheduled in connection with this remand, if the AOJ finds that an examination is necessary, any such examination should be conducted at the VA Medical Center (VAMC) in Jackson, Mississippi.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




